ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-188, concluding that the violations of RPC 1.15(d) (recordkeeping deficiencies) by MARY C. IAZZETTA of CLINTON, who was admitted to the bar of this State in 1986, are de minimis and undeserving of formal discipline and that the formal complaint in Docket No. XIV-2013-0485 therefore should be dismissed, and good cause appearing;
It is ORDERED that the formal complaint against MARY C. IAZZETTA in Docket No. XIV-2013-0485E is hereby dismissed.